Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 4 and 78-95 are presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 80-95 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 4 is drawn to a composition comprising polypeptide having methylthioadenosine phosphorylase activity (MTAP), wherein said polypeptide comprises an amino acid sequence with at least 80% sequence identity to at least 100 consecutive amino acids of SEQ ID NO: 1 and comprises amino acids corresponding to 
	Claim 80 recites that the sequence identity of least  90% SEQ ID NO. 3 or SEQ ID NO. 5. Claims 82-86, 88 and 9  recite limitations pertaining to the conjugated polymer. Claims 90-93 recite catalytic  properties of the polypeptide and claims 94 and 95 recite serum half-lives pertaining to the polymer.
The specification does not provide sufficient written description for the genus of polypeptides pertaining to these claims with respect to the “engineering” of amino acids Lys 225 or Lys 238 in order to eliminate a conjugation site.
	To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing/identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.
	In the instant case, the specification does not provide sufficient written description of the extremely  large of genus of claimed polypeptides where Lys 225 or Lys 238 are “engineered” in order to  eliminate a conjugation site. Thus, while a function is claimed – to eliminate a conjugation site at Lys 225 or Lys 238 -  there is a lack of guidance/support in the claims and/or specification as to what types of “engineering” or manipulations can be accomplished (the structure element of “structure + function” language) in order to maintain the MTAP activity. Put another way, Applicant has not shown what types of “engineering” or manipulations can be manipulated with the d that is alanine, arginine, asparagine, aspartic acid, cysteine, glutamine, glutamic acid, glycine, histidine,  isoleucine, leucine, methionine, phenylalanine, proline, serine, threonine, tryptophan, tyrosine or  valine while still maintaining the desired enzymatic activity. 
	The specification states that the function of the engineering is to eliminate a conjugation site ([0009]). Paragraph [0109] discloses that in some instances an MTAP polypeptide can be engineered to remove a lysine residue in order to prevent PEGylation at that site. The engineering is accomplished by deleting the lysine amino acid or substituting the lysine with another amino acid that is alanine, arginine, asparagine, aspartic acid, cysteine, glutamine, glutamic acid, glycine, histidine,  isoleucine, leucine, methionine, phenylalanine, proline, serine, threonine, tryptophan, tyrosine or  valine and still maintain MTAP activity.
	In the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus with the “engineering” of the amino acids Lys 225 or Lys 238 except as described above Thus  skilled artisan cannot envision the detailed chemical structure of the encompassed engineered polypeptide that maintain MTAP activity from the instant specification. Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
In the absence of sufficient recitation of distinguishing identifying characteristics of a polypeptide engineered to eliminate a conjugation site at Lys 225 or Lys 238, the specification does not provide adequate written description of the claimed genus. Vas-
	While having written description  of the MTAP polypeptide of the claims where Lys 225 or Lys 238 are deleted or substituted with alanine, arginine, asparagine, aspartic acid, cysteine, glutamine, glutamic acid, glycine, histidine,  isoleucine, leucine, methionine, phenylalanine, proline, serine, threonine, tryptophan, tyrosine or  valine, the  claims lack written description regarding the genus of polypeptides engineered to eliminate a conjugation site at Lys 225 or Lys 238. Applicant was not in possession of the full scope of claims 4 and 80-95 at the time of filing.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4 and 78-81 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 17  of copending Application No. 17516639 (reference application). Although the claims at issue are not claims 16 and 17 of ‘639 teach a method of using a polypeptide with MTAP activity that has  least 90% sequence activity to at least 200 consecutive amino acids of SEQ ID NO.1 where the polypeptide maintains Thr 18, Thr 197, Ser 178, Val 233 and met 196 and has an amino acid substitution at Lys 225 or Lys 238. The disclosure of the polypeptide in the method makes the instantly claimed polypeptides obvious. The polypeptide of claim 16 of ‘639 is a specie of instant claim 4. The polypeptides of SEQ ID Nos. 3 and 5 of ‘639 correspond to instant claims 80 and 81. The selection of arginine as the substituted amino acid for Lys 225 or Lys 238 is easily envisaged from the small genus of natural amino acids as in instant claims 38 and 39.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Examiner Comment on Written Description
	The specification satisfies the written description requirement regarding the genus of polypeptide encompassed by the claims. The specification provides adequate guidance/support as to what residues (the structure element of “structure + function” language) must be conserved in any polypeptide  to confer a functioning enzyme with MTAP activity. Claim 4 requires, in part, that  the polypeptide comprises 80% sequence identity to at least 100 consecutive  amino acids of SEQ ID NO: 1 that require the presence of Thr 18, Thr 197, Ser 178, Val 233 and Met 196 which are required  at the active site to maintain the MTAP activity ([0107]).









Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508. The examiner can normally be reached Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653